^MCDONALD, J.,
Concurring.
I concur in the result reached by the majority. I agree that it is not appropriate to assess the total purchase price to LSU. Even though La. R.S. 11:888 provides for the employer to pay the total purchase cost if the error is the total fault of the employer, I do not believe these particular facts support such a finding. There was no error made nor erroneous information provided in the submission of contributions as contemplated by La. R.S. 11:888C(1). No error was made because the TRSL did not consider supplemental pay to be subject to retirement. Therefore, there was no error in calculation or erroneous information; supplemental income was not considered at all. Thus, under these particular facts I would not find any employer (LSU in this case) liable for payment of the entire amount, but only the employer amount, and the employee (Dr. Fishbein) liable for her contributions. In all other respects I agree with the opinion of the majority.